NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1144-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RIGOBERTO BRUNO,

     Defendant-Appellant.
________________________

                   Submitted April 20, 2021 – Decided June 29, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Municipal Appeal No.
                   18-008.

                   Albert P. Mollo, attorney for appellant.

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Maura K. Tully,
                   Assistant Prosecutor, of counsel and on the briefs).

PER CURIAM
      Charged with numerous driving infractions, defendant Rigoberto Bruno

admitted he drank eight twelve-ounce cans of beer over a five-hour period and

conditionally pleaded guilty to driving while intoxicated (DWI), N.J.S.A. 39:4-

50, after the municipal court conducted a N.J.R.E. 104 hearing and rejected

defendant's argument that the Alcotest results, showing defendant's blood

alcohol level was 0.17 percent, 1 was inadmissible because defendant had not

been observed for the twenty-minute period before providing a breath sample

for the Alcotest, see State v. Chun, 194 N.J. 54, 79, cert. denied, 555 U.S. 825

(2008), and the State had not provided in discovery videotape recordings from

the processing room in police headquarters where the twenty-minute observation

had taken place.

      Defendant's first municipal appeal resulted in the Law Division judge's

remand order directing the municipal court judge to procure the "testimony from

[Eatontown Special Police] Officer James Rolly regarding the alleged

destruction of the surveillance videos . . . and the police department's evidence[-

]retention procedures" for video-surveillance footage. Rolly was assigned to the

Records Bureau and testified his "role [was] to assimilate all the records that


1
  The Alcohol Influence Report (AIR) was not provided in the appellate record.
During the plea proceedings, the municipal court judge mentioned only one
reading, ostensibly the same for both samples.

                                        2                                    A-1144-19
would correspond with the case[] and mail them out to the defense attorney."

The remand order also required the municipal court judge to "reconsider the

[N.J.R.E.] 104 hearing decision" and "articulate whether . . . an adverse

inference is being utilized and why when considering the reasons the

surveillance videos were destroyed and what impact the destruction has on the

totality of the circumstances [(sic)]."

      The municipal court judge considered Rolly's testimony at the remand

hearing, applied an adverse inference when evaluating the testimony relating to

the procedures that preceded the Alcotest and, nevertheless, found the officers—

the arresting officer and the Alcotest operator—followed proper procedures,

including the twenty-minute pre-test observation of defendant; the judge

concluded the State had met its burden to establish the admissibility of the test

results.

      Following a trial de novo in the Law Division, the judge, adhering to Rule

3:23-8(a)(2), made independent findings of fact, giving "due regard to the

municipal [court] judge's opportunity to view the witnesses and assess

credibility," and reviewed the municipal court judge's conclusions of law de

novo, see State v. Golin, 363 N.J. Super. 474, 481 (App. Div. 2003), based on

the record from the municipal court, see State v. States, 44 N.J. 285, 293 (1965).


                                          3                                 A-1144-19
The Law Division judge determined "the State . . . met its burden of proving that

[d]efendant was observed for the required twenty-minute period, and . . . the

Alcotest results were properly admitted"; the judge found defendant guilty of

DWI.

        Defendant appeals his conviction, arguing:

              THE STATE'S FAILURE TO PRESERVE AND
              PRODUCE VIDEO EVIDENCE CONSTITUTES A
              STEIN[2] VIOLATION[.]

                    A.    Dismissal [I]s Warranted[.]

                    B.    The Alcotest         Reading   Should   [B]e
                          Suppressed[.]

                          1.     The Observation Period Was Not
                                 [Twenty] Minutes[.]

                          2.     There Was No Observation During
                                 the Testing Process[.]

                          3.     Credibility Determinations Weigh in
                                 Favor of Appellant[.]

        On appeal, we "consider only the action of the Law Division and not that

of the municipal court," State v. Oliveri, 336 N.J. Super. 244, 251 (App. Div.

2001), and determine "whether the findings made could reasonably have been

reached on sufficient credible evidence present in the record," State v. Johnson,


2
    State v. Stein, 225 N.J. 582 (2016).

                                           4                               A-1144-19
42 N.J. 146, 162 (1964); see also State v. Locurto, 157 N.J. 463, 471 (1999); but

our review of legal determinations is plenary, see State v. Handy, 206 N.J. 39,

45 (2011). Under that lens, we affirm.

      We reject defendant's argument that credibility determinations weighed in

his favor. Where, as here, the municipal court and Law Division judges made

concurrent findings, "[u]nder the two-court rule, appellate courts ordinarily

should not undertake to alter concurrent findings of facts and credibility

determinations made by two lower courts absent a very obvious and exceptional

showing of error." Locurto, 157 N.J. at 474. "Therefore, appellate review of

the factual and credibility findings of the municipal court and the Law Division

'is exceedingly narrow.'" State v. Reece, 222 N.J. 154, 167 (2015) (quoting

Locurto, 157 N.J. at 470). Unless there is an obvious and exceptional showing

of error, we will not disturb the Law Division's findings when the municipal

court and Law Division "have entered concurrent judgments on purely factual

issues." Ibid. (quoting Locurto, 157 N.J. at 474).

      Both judges' credibility findings, particularly those well explained by the

municipal court judge in his written decisions both before and after remand, are

well supported by the record.      The municipal court judge, in making his

comprehensive credibility findings, considered and addressed defendant's


                                         5                                 A-1144-19
present arguments, including those regarding defendant's lack of eye contact

during his testimony, defendant's use of a translator during testimony, the

officers' familiarity with courtroom testimony and defendant's failure to notice

the clock in the processing room, distinguish between the processing and

Alcotest rooms and identify the officer whom he avers left him alone during the

observation period.

      The municipal court judge "assume[d], for the sake of argument, as

defense counsel suggest[ed], that the reason [defendant] did not look directly

towards the [c]ourt was due to the fact that he was using an interpreter." The

judge found "the substance of [defendant's] testimony lacked the necessary

specifics to find his version of events is what [had] occurred." The judge agreed

that defendant's use of a translator was a consideration "when determining

[defendant's] demeanor, tone and body language" and recited his experience in

communicating through translators. But the judge found defendant's "lack of

eye contact was not attributable to the fact that he was speaking through a

translator," noting defendant "was sitting at counsel table almost directly across"

from the judge's location and "[t]he translator was not positioned in such a

manner that it would not have been possible for him to make eye contact with

the [c]ourt" while utilizing the translator's services.


                                         6                                   A-1144-19
      The judge also acknowledged the officers were more comfortable in the

courtroom: "These are officers, you know, they come in all the time. They're a

little bit more comfortable. And yes, that's true too. The more you're in a

courtroom, the more comfortable you are." But the judge, nevertheless, found

other considerations, including eye contact, more compelling.

      As to the officers' failure to constantly observe defendant for twenty

minutes, the municipal court judge, despite drawing an adverse inference against

the officers, found each officer's testimony was detailed and consistent with the

other's even though they were sequestered. The judge also found defendant's

contention that he was left alone four or five times during the observation period

was undermined by several factors, including his inability to identify which of

the officers left him alone and specify in which room he was left alone. The

judge noted that testimony established the processing and Alcotest rooms were

closely proximate, the area in headquarters was "not a labyrinth" and "there was

a large working clock in the room where [defendant] was handcuffed," described

by the judge as the "one 'familiar' thing in that environment . . . that the [Spanish-

speaking defendant] could read"; nevertheless, defendant could not tell the "hour

of the day he was allegedly left alone" or even "narrow down the time of day"

when "asked if he was left alone at [1:00, 2:00, 3:00 or 4:00]."


                                          7                                    A-1144-19
      To be sure, these were but some of the facts found to support what the

Law Division judge describes as "clear credibility determinations" which that

judge, giving "due, although not necessarily controlling, regard," saw "no reason

to disturb." Under our more focused review, neither do we. We discern no "very

obvious and exceptional showing of error" requiring us to overturn the Law

Division judge's credibility findings when the municipal court and Law Division

"have entered concurrent judgments on purely factual issues." Reece, 222 N.J.

at 166 (quoting Locurto, 157 N.J. at 470). To the extent not addressed, we

determine defendant's additional arguments regarding the judges' credibility

findings to be without sufficient merit to warrant further discussion. R. 2:11-

3(e)(2).

       After hearing Rolly's testimony at the remand hearing, the municipal

court judge determined an adverse inference should be drawn because the State

had not preserved and provided defendant with the videotape surveillance

footage from the processing room. As the Law Division judge observed in his

written decision, Rolly provided defendant with discovery the day after he

received defense counsel's initial discovery demand which was devoid of any

specific request for video recordings. Under the then-existing Eatontown Police

Department policy, recordings were produced in discovery only if requested. As


                                       8                                   A-1144-19
the Law Division judge found, that policy changed "just months" after

defendant's August 2017 arrest.       That February 19, 2018 written policy

memorandum required "the video of the processing room [to be] preserved and

placed in the case file" when requested by defense counsel.

      The Law Division judge also considered the municipal court judge's

observation that "the State did not act in bad faith" in failing to provide the

video, crediting Rolly's testimony that he had first become aware of the specific

request for the video recording when he received an email from the municipal

prosecutor on December 15, 2017, regarding defense counsel's subsequent

discovery request which specifically included video recordings. By that time

the processing room video of defendant's observation period had been

automatically deleted from the server after sixty days. The Law Division judge

also assessed the municipal court judge's finding that "[d]efendant failed to offer

proof to show that a specific discovery request for this video evidence was ever

sent" based on defense counsel's representation to the municipal court judge that

counsel's usual practice was to fax discovery requests, but counsel could not

provide a fax confirmation page or other proof the later discovery request was

served.




                                        9                                    A-1144-19
      Though the Law Division judge did not directly address defendant's

argument that the failure to provide the video required dismissal of the case, he

implicitly approved the adverse inference drawn by the municipal court judge.

Under the circumstances found by the judges, we agree an adverse inference was

the appropriate remedy for the unintentional deletion of the video recording

before defendant had an opportunity to view it. See State v. Richardson, 452

N.J. Super. 124, 137 (App. Div. 2017) ("We recognize that trial courts are vested

with the discretion to fashion an appropriate sanction for a violation of discovery

obligations."). "[N]either proof of bad faith, nor a showing that evidence is

exculpatory, is essential to demonstrate a discovery violation or to justify an

adverse inference charge." Id. at 138. "Bad faith is an essential element of a

due process violation where the evidence is potentially useful. On the other

hand, '[s]uppression of requested exculpatory evidence violates due process,

regardless of the prosecution's good faith.'"       Ibid. (alteration in original)

(citations omitted) (quoting State v. Robertson, 438 N.J. Super. 47, 67 (App.

Div. 2014), decision reached on other grounds, 228 N.J. 138 (2017)).

      Drawing the adverse inference well protected defendant's right to a fair

trial; the "drastic remedy" of dismissal would have been inappropriate. State v.

Clark, 347 N.J. Super. 497, 508 (App. Div. 2002). Dismissal of a charge "is the


                                       10                                    A-1144-19
last resort because the public interest, the rights of victims and the integrity of

the criminal justice system are at stake." State v. Ruffin, 371 N.J. Super. 371,

384 (App. Div. 2004). We see no reason not to apply that tenet in DWI cases.

      Defendant's additional argument regarding the discovery violation,

particularly the skewed contention that Rolly was instructed by the municipal

prosecutor not to "produce videos in prior DWI cases," is without sufficient

merit to warrant discussion. R. 2:11-3(e)(2).

      The proofs related to the Alcotest results, accepted as credible by both

judges notwithstanding the adverse inference, established that defendant was

observed for the required twenty-minute pre-test period. Finding defendant's

testimony that he was left alone during the observation period not credible, the

judges accepted the testimony of the arresting officer and the Alcotest operator.

The Law Division judge found the Alcotest operator testified defendant

            was not left alone at any time during the period, which
            began at 2:05 [a.m.]. During the first ten minutes, [the
            arresting officer] testified that he was "in and out of the
            room," but [the Alcotest operator] was always present.
            [The arresting officer] further testified that he took over
            observation duties at 2:15 [a.m. 3], when [the Alcotest
            operator] went into the Alcotest room to prepare for
            taking the breath samples, which was close enough for

3
   The Law Division judge's written decision sets this time as "2:15pm," an
obvious typographical error considering the judge found the times before and
after that time were early-morning—"a.m."—times.

                                       11                                    A-1144-19
            him to see if [the arresting officer] ever left [d]efendant
            alone. [The arresting officer] stated that he was
            positioned directly across from [d]efendant, about ten
            feet away, and did not observe any Alcotest[-
            ]prohibited behavior, i.e.[,] burping, regurgitating, etc.
            Subsequently, [the Alcotest operator] returned to tell
            [the arresting officer] that his watch indicated the time
            was 2:25 [a.m.], and that the twenty-minute period was
            over.

The Law Division judge found that testimony "clearly demonstrates that

[d]efendant was observed for the required twenty-minute observational period."

There is no reason to disturb those findings that "could reasonably have been

reached on sufficient credible evidence present in the record." Johnson, 42 N.J.

at 162; see also Locurto, 157 N.J. at 471.

      Even if the twenty-minute period was gauged by the Alcotest operator's

watch, without reference to the second hand which, as defendant argues, could

have resulted in a total time of less than twenty minutes, defendant was observed

for the additional time—"no more than a minute . . . [a] minute and a half at the

most" according to the arresting officer—it took to unlock defendant's handcuffs

and walk him took the Alcotest room. During that period the arresting officer

observed defendant up to the time he gave his first breath sample and did not

see defendant regurgitate, burp or place anything in his mouth. The Alcotest




                                       12                                  A-1144-19
operator also testified defendant did not regurgitate, place anything in his mouth

or cough while in the Alcotest room prior to producing his first breath sample.

      Although that testimony establishes that defendant was observed while in

the Alcotest room, we reject defendant's argument that observation during the

testing procedure is required. Chun pointedly requires operators to "wait twenty

minutes before collecting a sample" to avoid a contaminated reading. 194 N.J.

at 79. "[T]he operator must observe the test subject for the required twenty-

minute period of time to ensure that no alcohol has entered the person's mouth

while he or she is awaiting the start of the testing sequence." Ibid. (emphasis

added). "With respect to this critical twenty-minute period, the key concern of

the Court in Chun was to ensure that the test subject did not ingest, regurgitate

or place anything in his or her mouth that could affect the reliability of the test."

State v. Ugrovics, 410 N.J. Super. 482, 489 (App. Div. 2009).

      We reject defendant's argument that State v. Filson, 409 N.J. Super. 246

(Law Div. 2009)—a Law Division case and not, as defendant states in his merits

brief, an Appellate Division decision—requires proof of observation during the

Alcotest procedure. The court in Filson considered the Chun Court's mandate

that an Alcotest operator

             wait twenty minutes before collecting a sample to avoid
             overestimated readings due to residual effects of mouth

                                        13                                     A-1144-19
            alcohol. The software is programmed to prohibit
            operation of the device before the passage of twenty
            minutes from the time entered as the time of the arrest.
            Moreover, the operator must observe the test subject for
            the required twenty-minute period of time to ensure that
            no alcohol has entered the person's mouth while he or
            she is awaiting the start of the testing sequence. In
            addition, if the arrestee swallows anything or
            regurgitates, or if the operator notices chewing gum or
            tobacco in the person's mouth, the operator is required
            to begin counting the twenty-minute period anew.

            [194 N.J. at 79; see also 409 N.J. Super. at 255-56.]

The Filson court determined that the Court adopted the "protocol that [an

officer] must observe the testing subject for twenty minutes before starting the

test, and then during the testing, must assure that the subject does not burp or

regurgitate or otherwise contaminate the breath sample." 4 409 N.J. Super. at

255.




4
   In his merits brief, defendant adds a word to a portion of the quote: "must
observe the testing subject for twenty minutes before starting the test, and then
during the testing, and must assure that the subject does not burp or regurgitate
or otherwise contaminate the breath sample." The underscored word is not part
of the court's opinion. We are not persuaded to adopt defendant's position
because of his addition of "and," which we choose to characterize as a
typographical error and not a conscious attempt to sway the court with an added
word that he contends changes the meaning of the sentence. We do check source
quotes.


                                      14                                   A-1144-19
      In implementing the twenty-minute observation period, the Chun Court

recognized that the Alcotest is not subject to operator influences and observed

the few tasks required of an Alcotest operator

            now consist[] of observing the subject to ensure that
            twenty minutes has passed and to be certain that the
            subject has neither swallowed nor regurgitated any
            substances during that time that would influence the
            test results; inputting and verifying the accuracy of the
            identifying information needed to start the sequence;
            changing the control solution if the machine alerts him
            to do so; attaching a new mouthpiece; reading the
            instructions about how to blow into the machine;
            observing the LED screen and following its prompts;
            and observing the subject to ensure that he or she
            actually provides a sample. There are no meters to
            read, no dials to turn, and if the machine detects an
            error, the error is reported and no test results are
            derived. The operators are not able to alter or affect the
            software that governs the performance of the device and
            cannot fix the machine should a repair be needed.

            [194 N.J. at 140.]

We discern no difference between Chun's holding that the twenty-minute

observation period applies only to the pre-test period and the Filson court's

reading of the Court's decision.

      Even if defendant's reading of Filson is correct, we disagree that the State

must prove continued observation during the testing period and adhere to our

holding in Ugrovics. As Judge Fuentes observed in Ugrovics, the Chun Court's



                                       15                                   A-1144-19
recognition of the "lesser role" played by an Alcotest operator than that played

by the operators of prior tests that measured intoxication resulted in the State's

burden at trial to "establish, by clear and convincing evidence, that, during the

twenty-minute period immediately preceding the administration of the test, the

test subject did not ingest, regurgitate or place anything in his or her mouth that

may compromise the reliability of the test results." 410 N.J. Super. at 489-90

(footnote omitted); see also Chun, 194 N.J. at 140. That mandate did not extend

to the testing period.

      As the Law Division judge concluded, the State met that burden and

established that the Alcotest operator "ensure[d] that the procedures leading to

the actual taking of the test [were] strictly followed." Ugrovics, 410 N.J. Super.

at 490.

      Affirmed.




                                       16                                    A-1144-19